A&B DEFERRED COMPENSATION PLAN

FOR OUTSIDE DIRECTORS

(Amended and Restated Effective as of January 1, 2008)

 

Alexander & Baldwin, Inc. ("A&B" or the “Company”) hereby provides members of
A&B’s Board of Directors (the “Board”) who are not A&B employees ("Outside
Directors") the opportunity to defer payment of retainer and meeting fees in
accordance with the following:

1.      Amount Which May Be Deferred. An Outside Director may elect to defer all
or a portion of his/her fees in accordance with the options set forth on the
applicable deferral election form, a copy of which shall be provided by A&B.

2.      Period of Deferral. All deferrals shall be until the Outside Director
experiences a Separation from Service. For purposes of this A&B Deferred
Compensation Plan for Outside Directors (the “Plan”), “Separation from Service”
shall mean termination of service with A&B as described in section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), and the regulations
promulgated thereunder. Once specified, the date(s) for payment of deferred fees
may not be changed.

3.      Election to Defer. Election to defer may be made within 30 days
following the date an individual first becomes an Outside Director of A&B or
thereafter in December of each year. In December of each year, the Human
Relations Department will send to each Outside Director a deferral election
form. Elections to defer shall be irrevocable on the first day of the calendar
year following the year in which the election was made. For an election to be
effective for any calendar year, the form must be executed by the Outside
Director, returned to A&B, and accepted and approved by the Human Relations
Department before the beginning of the calendar year for which the election is
to be effective. Such election shall be effective and irrevocable on January 1
of the calendar year following the calendar year in which the Human Relations
Department accepts and approves the Outside Director's executed election form.
Any election will apply to subsequent calendar years until the Outside Director
provides A&B with a notice to modify or revoke the election. Such notice to
modify or revoke the election will become irrevocable and effective on the
January 1 following the year in which it was made. Notice of modification or
revocation of an election must be submitted in writing, and may be submitted to
the A&B Human Relations Department at any time.

4.      Payout of Deferred Fees. Except as provided otherwise in this paragraph,
deferred fees will be paid to Outside Directors in accordance with the schedule
of payments specified in the deferral election form. Payments will be made in
January of the year in which payments are scheduled. If an Outside Director does
not make any election with respect to the form of a payment, then such payment
shall be payable in a lump sum in the January following his or her Separation
from Service. Notwithstanding the foregoing, upon the occurrence of a Change in
Control, as defined hereafter, the Plan shall automatically terminate, and the
present value of the benefit to which each Outside Director is entitled shall be
paid to the Outside Director in a single lump sum within thirty (30) days
following the Change in Control. For purposes of this Plan, a

 

2DefCompOD



“Change in Control” means a change of ownership or control of A&B effected
through any of the following transactions:

(1)       A change in effective control of the Company as defined in Treasury
Regulation 1.409A - 3(i)(5)(vi) except that 30% shall be replaced by “35%”; or

(2)       A change in ownership of the Company as defined in Treasury
Regulation § 1.409A – 3(i)(5)(v) except that 50% shall be replaced by “80%”; or

(3)       A change in ownership of a substantial portion of the Company assets
as defined in Treasury Regulation § 1.409A – 3(i)(5)(vii).

5.      Interest on Account Balance. Deferred fees will be credited with
interest, compounded annually, at a per annum rate equal to 1% above the New
York Federal Reserve Bank discount rate in effect on December 31 of each
calendar year.

6.      Funding the Deferral Account. Deferred fee accounts will not be funded.
The accounts will be maintained by A&B only as book accounts, and no trust
account, fiduciary relationship, or other security arrangement will be
established, other than, at the option of A&B, an escrow account the amounts in
which remain subject to the claims of A&B's general creditors in the event of
insolvency or bankruptcy. Because this Plan is unfunded, the Outside Directors
must rely solely on the general credit of A&B for payment of deferred fees.
However, A&B in its sole discretion may establish and maintain a “rabbi” trust,
which shall be a trust in which the Company may deposit amounts determined under
the Plan. Any “rabbi” trust assets are subject to the claims of A&B’s creditors
in the event of bankruptcy or insolvency, until paid to the Outside Directors
and their beneficiaries. The “rabbi” trust shall constitute an unfunded
arrangement providing deferred compensation to a select group of management or
highly compensated employees for purposes of Title I of the Employee Retirement
Income Security Act of 1974, as amended.

7.      Designation of Beneficiaries. Each participating Outside Director may
file with A&B a written designation of one or more primary beneficiaries and one
or more contingent beneficiaries to whom payments otherwise due to the Outside
Director at the date of his/her death shall be made after the death of the
Outside Director. Such payments will be made in such amounts and at such times
as would have been made to the Outside Director had he/she lived. A beneficiary
may not, under any circumstances, change the time and form of the payments. Such
payments will be divided among the primary beneficiaries who survive the Outside
Director in such proportion as directed in the written designation. If no
primary beneficiary survives the Outside Director, such payment will be divided
among the contingent beneficiaries who survive the Outside Director in such
proportion as directed in the written designation. If no primary or contingent
beneficiary survives the Outside Director or is designated by the Outside
Director, such payments will be made to the estate of the Outside Director. At
the discretion of the compensation committee of the A&B Board of Directors,
payments to the estate of the Outside Director may be made in a lump-sum equal
to the full amount of the Outside Director's deferred fee account; provided,
however, that such payment will not be made later than 90 days following the
Outside Director’s death.

 

 

-2-



            8.      Inalienability. No Outside Director or beneficiary, or any
other person having or claiming to have any interest of any kind or character in
or under this Plan or in any of the deferred fees or any part thereof or payment
therefrom shall have the right to sell, assign, transfer, convey, hypothecate,
anticipate, pledge or otherwise dispose of such interest; and to the extent
permitted by law, such interest shall not be subject to any liabilities or
obligations of the Outside Director or to any bankruptcy proceedings, creditor
claims, attachment, garnishments, execution, levy or other legal process against
such Outside Director or his/her property.

IN WITNESS WHEREOF, Alexander & Baldwin, Inc. has caused this plan to be
executed and its seal to be affixed hereunder by its officers thereunto duly
authorized, effective as of January 1, 2008.

 

 

ALEXANDER & BALDWIN, INC.

 

 

By /s/ Son-Jai Paik

 

Its Vice President

 

 

By /s/ Alyson J. Nakamura

 

Its Secretary

 

 

 

 

-3-

 

 